Citation Nr: 0824677	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-34 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable initial rating for asbestosis.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veteran Affairs (VA) Detroit, Michigan Regional 
Office (RO).

Correspondence received at the Board in June 2008 from the 
veteran's representative suggests he is separately pursuing 
claims for service connection for hearing loss and tinnitus, 
and an increased rating for PTSD.  As it is not shown those 
matters have been perfected for appeal, they are referred to 
the RO for appropriate action.  

Also received at the Board in June 2008, was a compact disc 
labeled as containing a CT scan and X-rays of the chest taken 
in December 2007, together with the reports describing the 
findings from these diagnostic tests.  Since the criteria for 
evaluating impairment arising from asbestosis are 
specifically defined in the rating schedule and are not based 
on CT scans or X-rays, this recently received evidence need 
not be given further consideration.  


FINDINGS OF FACT

The veteran does not have a Forced Vital Capacity (FVC) of 
75-to-80 percent predicted, or; diffusion capacity of the 
lung for carbon monoxide by the single breath method [DLCO 
(SB)] of 66-to 80-percent predicted.






CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO, dated 
in August 2005, provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claim, 
what evidence was to be provided by him, and what evidence 
the VA would attempt to obtain on his behalf.  The veteran 
also was provided extensive information regarding the rating 
criteria contained in the applicable Diagnostic Code in the 
statement of the case, which was issued in October 2005, as 
well as additional opportunity to submit evidence, (which he 
did).  Therefore, there was no prejudice as a result of the 
timing of the notification.  In addition, the veteran's claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the law 
requires no further notice.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed; and the Board concludes, the appeal may 
be adjudicated without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records, VA medical records and 
relevant private treatment records have been obtained, and 
the veteran has declined a hearing on his claim.  
Importantly, the veteran was also afforded a VA medical 
examination and an appropriate pulmonary function test was 
provided.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim, and 
no further assistance to the veteran with the development of 
evidence is required.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (Court), when an appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 6833, under 38 C.F.R. § 4.97, provides that a 
100 percent rating for asbestosis is warranted for a FVC less 
than 50-percent predicated, or; DLCO (SB) less than 40-
percent predicated, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  A 60 percent rating is 
appropriate for a FVC of 50-to-64 percent predicated, or; 
DLCO (SB) of 40-to-55 percent, predicted, or; maximum 
exercise capacity of 10-to-20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation. A 30 percent rating is 
assessed for FVC of 65-to-74 percent predicted, or DLCO (SB) 
of 56-to-65 percent predicted.  The lowest compensable 
rating, a 10 percent rating, requires a FVC of 75-to-80 
percent predicted, or; DLCO (SB) of 66-to 80-percent 
predicted.
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, the Board must 
assign a zero percent evaluation when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

The evidence of the record reflects that the veteran 
underwent a September 2005 VA respiratory examination, where 
a pulmonary function test (PFT) was conducted. At this time 
the following test results were reported:  FVC of 90 percent, 
DLCO of 92 percent predicted, with diffusion capacity 
described as within normal limits.  The examiner ultimately 
concluded the veteran's PFT was normal.  These findings do 
not warrant an initial compensable rating, under Diagnostic 
Code 6833.  

The veteran submits an October 2006 private respiratory exam 
to support his claim, but the results of this exam do not 
support a compensable initial rating for asbestosis either.  
At this examination the veteran's FVC was 89 percent.  The 
DLCO results provided from this examination do not provide 
post-bronchodilator results, which is the result used in 
disability ratings for asbestosis.  See 38 C.F.R. § 4.96(d) 
(2007).  As such, this examination carries less weight than 
the September 2005 VA medical examination.  

After considering all the evidence of record, the Board finds 
that the veteran's asbestosis does not meet the schedular 
criteria for a 10 percent disability rating.  A disability 
rating above zero requires a FVC of 75-to-80 percent 
predicted, or; DLCO (SB) of 66-to-80 percent predicted.  No 
reliable medical examination results indicate the veteran's 
lung disability is within these ranges.  Accordingly, the 
Board concludes that the criteria for an initial disability 
rating in excess of zero percent for asbestosis have not been 
met.  The Board finds that a staged rating would not be 
applicable in this case, as there is no convincing evidence 
that the severity of the disorder has varied during the 
pertinent period of time.  




ORDER

An initial compensable rating for asbestosis is denied



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


